Mr.Nathan ochsner
Souther district of Texas, Houston
Unitedstates distic courts

515 rusk street RM.5300 houston texas 77002
United States Courts
Southern District of Texas
FILED

MAY 13 2021

May 3rd_2021
- Nathan Ochsner, Clerk of Court

No.21-20018 Garrett v.Lumpkin
USDCNO.4:17-cv-3363

Dear Mr. Ochsner,
I write to you for a gqick check of an up date on the matter of *
the above styled number now give as judgment mandate from the ©
fifth circuitclerk Lyle w. cayce-J recently recieved the paper
but only the cover letter concering you I also recently filed
a certiorari motion for collateral attackon the above stlye
usde no.4:17-cv-3363 or the original conviction Im requesting
also a update docket sheetas I explan I am have trouble
with this because a.Im locked in a 24 -23 hour lock down with
b. I dont have the accses to the things I need to help so it
is very slow on the way you probly.could careless but Im over -
due to leave here soon hopfuly so I can have better acsess to
recordes and case files I want to file an embancment but. may
be prematur thank you for your time...

     

prose

  

 

i prisény

Mop Za ff
tennessee colony, texas 7/5884

cc:My. BRADLEY CRE ch
EBWARD Cate syaesh

 

 

 
105287 8
ae Guceeny

wee ee ee ee we ee ee eee re

 

he United WORTH TEXAS TX P&DC

Coffe wn nited States Courts - DALLAS TX 7500s
Southern District of Texas “re

2eb( Fm 205 FILED 4 MAY 2027 FM te

ST SEB ;
Cannessee Colorp lx "1 MAY 13 2021

Nathan Ochsner, Clerk of Court

We, Nathen behsrer clerk
united dates Mutter Crete
<5 ysl <traet Lam 3500
tons tor Taka 171 €0¢_

srreny want gree, tty ott ata et ten seme atone et i
OG ee toe et ;

Da Pye gee bo the

ein mp] FFOE-BEI7SS bbe eet alae!
Ln Fi ‘

Bo pbcpon deco ,

 
